DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
a)	It is unclear in lines 2-4 of claim 1 whether the term “polarizing layer” is a single layer comprising the electrically conductive polymer and the iodine molecule, or a plurality of layers comprising a layer comprising the electrically conductive polymer and the iodine molecule.  For the purposes of examination, both interpretations are considered to be within the scope of the broadest reasonable interpretation.  Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-10 depend on claim 1.
b)	It is unclear in line 3 of claim 1, what is meant by the phrase “on a surface of one side” in terms of spatial arrangement, since in the specification, the term “side” is described as being “only” a directional term ([0023]), and the term “on”, in a recitation where a component is described as being “on” another component, the component not 
c)	In claim 5, there is a lack of antecedent basis regarding “the iodine molecules” in line 2, since there is only one iodine molecule in the parent claim 1 upon which claim 5 depends, and regarding “the carbon atoms” in lines 2-3 since while there is “polyacetylene” in the intervening claim 2, but there is no recitation of “carbon atoms in each polyacetylene” unlike in claim 3.  
d)	It is unclear in claims 7-8 what the term “touch circuit” means, since in paragraph [0036] of the specification, the thin film transistor 2 is described as functioning as a “switching circuit”, and in Fig. 2 of the disclosure shown below, each touch circuit 21 looks just like a strip-like touch electrode.  For the purposes of examination, this is treated as a special definition in the absence of a clear showing to the contrary.

    PNG
    media_image1.png
    347
    309
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0070605) in view of Ostoja (EPO English translation of EP 0564925 A2).

    PNG
    media_image2.png
    281
    490
    media_image2.png
    Greyscale

Regarding claims 1-2, Liu teaches a touch structure (touch polarizer [0010]), comprising: a polarizing layer (polarizer substrate 22 [0028]); and a touch layer (first touch electrodes 31 [0028]) disposed on a surface of one side of the polarizing layer 22 (disposed on an upper surface of the first protective layer 21 [0028], Fig. 1 shown 
Ostoja teaches that a well-known material of the polarizing layer is formed of polyvinyl alcohol and comprises dichroic dye(s), the most common ones including an iodine molecule and polyacetylene ([0003]) which is an electrically conductive polymer, for the purpose of providing the desired polarization characteristics (polarizing film [0002]).  Ostoja teaches that the iodine molecule is combined with the polyacetylene in the polyvinyl alcohol matrix ([0010]), for the purpose of preventing blue leakage ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a combination of an iodine molecule and polyacetylene which is an electrically conductive polymer, in the material of the polarizing layer of the touch structure of Liu, in order to prevent blue leakage, as taught by Ostoja.

    PNG
    media_image3.png
    579
    672
    media_image3.png
    Greyscale

Regarding claim 3, Ostoja teaches that the length of the polarizing layer is stretched by clamping the length where the initial width/length ratio is 1.5, with a degree 
Regarding claim 4, Ostoja teaches that the length of the polarizing layer is stretched by clamping the length where the initial width/length ratio is 1.5, with a degree of stretching of approximately 700%, resulting in a degree of polarization of 99.97% ([0018]) which means that at least two or more of the iodine molecules are arranged in a straight line, for the purpose of providing the desired polarization characteristics, as described above.
Regarding claim 5, Ostoja teaches that the length of the polarizing layer is stretched by clamping the length where the initial width/length ratio is 1.5, with a degree of stretching of approximately 700%, resulting in a degree of polarization of 99.97% ([0018]) which means that the both the iodine molecules and the polyacetylenes are arranged in a straight line, such that a straight line where the iodine molecules are disposed is parallel to a straight line where the carbon atoms of the polyacetylenes are disposed, for the purpose of providing the desired polarization characteristics, as described above .
Regarding claim 6, Ostoja teaches that the polarizing layer has a thickness of 10.4 µm ([0018]) which is within the claimed range of from 0.1 µm to 100 µm, for the purpose of providing the desired polarization characteristics, as described above.

Regarding claim 9, Liu teaches a display panel ([0069]) comprising the touch structure (touch polarizer [0010]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ostoja, as applied to claims 1-9 above, and further in view of Lee (US 2017/0097714).
Liu, as modified by Ostoja, teaches the display panel comprising the touch structure, as described above.  In addition, Liu teaches that the touch structure (touch polarizer [0010]: plurality of nano-silver touch electrodes 30 integrally formed with the polarizer 20 [0027]) is disposed on a display module (10 [0027], Fig. 1).  Liu is silent regarding specifics of the display module 10.
However, Lee teaches that a display module (display panel DP [0084]) comprises a substrate (lower substrate 100 [0085]); a thin film transistor (130 [0085]) disposed on a surface of one side of the substrate 100 (upper surface, Fig. 13); and a pixel layer (pixel defining layer 112 [0085]) disposed on a surface of one side of the thin film transistor 130 away from the substrate 100 (upper surface, Fig. 13); wherein a touch structure (touch screen panel 300 ([0084]) is disposed on an upper surface of the display module DP (Fig. 12) which is the side of the pixel layer 112 away from the thin film transistor 120 (protecting layer 150 ([0085], Fig. 13), for the purpose of providing the desired image display characteristics ([0084]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2016/0147113 teaches a touch display panel including a touch polarizer comprising a touch circuit (abstract).












If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782